Citation Nr: 1756584	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating prior to February 23, 2016, and to a rating in excess of 10 percent beginning February 23, 2016, for a left knee disability.  

2.  Entitlement to a compensable rating prior to February 23, 2016, and to a rating in excess of 10 percent beginning February 23, 2016, for a right knee disability.  

3.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

5.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) effective March 20, 2017, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1970 and from March 1979 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and a June 2017 rating decision by the VA Appeals Management Office (AMO) in Washington, DC.   

This case was previously before the Board in January 2017, at which time the Veteran's increased rating and TDIU claims were remanded for further development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

In its January 2017 remand, the Board directed that the Veteran's claims file be returned to the VA RO in order to obtain examinations of the Veteran's service connected lumbar spine and bilateral knee disabilities that met the requirements of 38 C.F.R. § 4.59 pursuant to Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  Following the completion of all directed development, the Board directed that the increased rating claims and the claim of entitlement to a TDIU should be readjudicated.  A review of the record shows that the Veteran was afforded the directed VA examinations in February 2017.  However, a review of the record shows that the Veteran's claims were not readjudicated and he was not issued a supplemental statement of the case following the additional of the new evidence to the claims file.  

Additionally, specifically in regard to the Veteran's claim of entitlement to TDIU, the Board directed in its January 2017 remand that the Veteran's claims file be returned to the VA RO for an opinion regarding the impact of each of the Veteran's service-connected disabilities on his employability.

A review of the record shows that in February 2017, medical opinions regarding the functional impact of the Veteran's service-connected lumbar spine disability, knee disabilities, and PTSD.  However, opinions regarding the functional impact of any of the other disabilities for which the Veteran is service-connected were not obtained.  

The Board notes that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the directed development regarding the Veteran's claim of entitlement to a TDIU should be conducted and the Veteran's claims for increased ratings for his lumbar spine and knee disabilities and his claim of entitlement to a TDIU should be readjudicated.    

With regard to the issue of whether the severance of service connection for PTSD effective March 20, 2017, was proper; the Board finds that in the October 2017 appellate brief, the Veteran, through his representative, disagreed with the severance of service connection for PTSD.  The Board notes that any written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result will constitute a notice of disagreement.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.201 (2017).  The Board therefore finds that the October 2017 brief constitutes a timely notice of disagreement with the June 2017 rating decision.  The RO has not issued a statement of the case addressing that claim.  Therefore, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the claim of whether the severance of service connection for PTSD effective March 20, 2017, was proper.  Notify the Veteran of his appeal rights, and that he must perfect a timely appeal to receive appellate review.  If a timely substantive appeal is received, return the case to the Board.

2. Then, identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

3. Then, obtain a medical opinion(s) from examiner(s) with sufficient expertise to determine the impact of each of the Veteran's service-connected disabilities on his employability.  The claims file should be made available to and reviewed by the examiner(s).  If the examiner(s) is of the opinion that the Veteran would be able to maintain employment despite his various service-connected disabilities, the examiner(s) should provide specific details regarding the accommodations that would be necessary for the Veteran to maintain employment.  

A new examination(s) of the Veteran should only be conducted if determined necessary by the examiner(s) providing the requested findings.

4. Confirm that all VA medical opinion reports comport with this remand and undertake any other development warranted.  

5. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

